Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of May 17, 2017, by and between Modern Media Acquisition Corp., a Delaware
corporation (the “Corporation”), and Continental Stock Transfer & Trust Company,
a New York corporation (the “Trustee”).

WHEREAS, the Corporation’s registration statement on Form S-1, Registration
Statement No. 333-216546 and the Company’s registration statement on Form S-1
filed pursuant to Rule 462(b) under the Securities Act of 1933, Registration
Statement No. 333-217913 (together, the “Registration Statement”) and related
prospectus (the “Prospectus”) for the initial public offering of the
Corporation’s units (the “Units”), each of which consists of one share of the
Corporation’s Common Stock, par value $0.0001 per share (the “Common Stock”),
one right to receive one-tenth of one share of Common Stock and one-half of one
warrant, each whole warrant entitling the holder thereof to purchase one share
of Common Stock (only whole warrants are exercisable) (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission;

WHEREAS, the Corporation has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Macquarie Capital (USA) Inc., as representative
of the several underwriters name in Schedule 1 thereto (together, the
“Underwriters”);

WHEREAS, as described in the Prospectus, at the closing of the Offering, an
aggregate of $181,800,000 of proceeds from the Offering and the sale of the
Private Placement Warrants (as defined in the Underwriting Agreement) (or
$209,070,000 if the Underwriters’ over-allotment option with regards to the
Units is exercised in full) will be delivered to the Trustee to be deposited and
held in a segregated trust account located in the United States (the “Trust
Account”) for the benefit of the Corporation and the holders of shares of Common
Stock included in the Units (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) will be referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Corporation will be referred to together as the
“Beneficiaries”);

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $6,300,000 (or $7,785,000 if the Underwriters’ over-allotment option with
regards to the Units is exercised in full) is or will be attributable to
deferred underwriting discounts and commissions that may be payable by the
Corporation to the Underwriter upon the consummation of the Business Combination
(as defined below) (the “Deferred Discount”); and

WHEREAS, the Corporation and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at a
branch office of JPMorgan Chase Bank, N.A. located in the United States and at a
brokerage institution selected by the Trustee that is reasonably satisfactory to
the Corporation;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;



--------------------------------------------------------------------------------

(c) In a timely manner, upon the written instruction of the Corporation, invest
and reinvest the Property in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 180 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Corporation; it being understood that the Trust Account will earn no interest
while account funds are uninvested awaiting the Corporation’s instructions
hereunder;

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Promptly notify the Corporation and the Underwriters of all communications
received by the Trustee with respect to any Property requiring action by the
Corporation;

(f) Supply any necessary information or documents as may be requested by the
Corporation (or its authorized agents) in connection with the Corporation’s
preparation of tax returns relating to assets held in the Trust Account or in
connection with the preparation or completion of an audit of the Corporation’s
financial statements by the Corporation’s auditors;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the
Corporation to do so;

(h) Render to the Corporation monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

(i) Commence liquidation of the Trust Account only (x) after and promptly after
receipt of, and only in accordance with, the terms of a letter from the
Corporation (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B signed on behalf of the
Corporation by its Chief Executive Officer, President, Chief Financial Officer,
General Counsel, Secretary or Chairman of the board of directors (the “Board”)
or other authorized officer of the Corporation, and complete the liquidation of
the Trust Account and distribute the Property in the Trust Account, including
interest earned on the trust account deposits (which interest shall be net of
taxes payable and less up to $50,000 to the Corporation to pay dissolution
expenses, it being understood that the Trustee has no obligation to monitor or
question the Corporation’s position that an allocation has been made for taxes
payable), only as directed in the Termination Letter and the other documents
referred to therein or (y) upon the date which is 18 months after the closing of
the Offering (or 21 months from the closing of the Offering if the Corporation
has executed a letter of intent, agreement in principle or definitive agreement
for an initial business combination within 18 months from the closing of the
Offering but have not completed the initial business combination within such 18
month period), if a Termination Letter has not been received by the Trustee
prior to such date, in which case the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B and the Property in the Trust Account, including interest earned on
the trust account deposits (which interest shall be net of any taxes payable and
less up to $50,000 to the Corporation to pay dissolution expenses), shall be
distributed to the Public Stockholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by the date
which is 18 months after the closing of the Offering (or 21 months, as
applicable), the Trustee shall keep the Trust Account open until twelve
(12) months following the date the Property has been distributed to the Public
Stockholders;

 

2



--------------------------------------------------------------------------------

(j) Upon written request from the Corporation, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Corporation the amount of interest earned on the Property
requested by the Corporation to cover any tax obligation owed by the Corporation
as a result of assets of the Corporation or interest or other income earned on
the Property, which amount shall be delivered directly to the Corporation by
electronic funds transfer or other method of prompt payment, and the Corporation
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Corporation in writing to make such
distribution; so long as there is no reduction in the principal amount initially
deposited in the Trust Account; provided, however, that if the tax to be paid is
a franchise tax, the written request by the Corporation to make such
distribution shall be accompanied by a copy of the franchise tax bill for the
Corporation and a written statement from the principal financial officer of the
Corporation setting forth the actual amount payable (it being acknowledged and
agreed that any such amount in excess of interest income earned on the Property
shall not be payable from the Trust Account). The written request of the
Corporation referenced above shall constitute presumptive evidence that the
Corporation is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request; and

(k) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i) or (j) above.

2. Agreements and Covenants of the Corporation. The Corporation hereby agrees
and covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Corporation’s Chairman of the Board, Chief Executive Officer, President, Chief
Financial Officer, General Counsel or Secretary, or other authorized officer of
the Corporation. In addition, except with respect to its duties under Sections
1(i) and 1(j) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Corporation shall promptly confirm such instructions in writing;

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable and actually
incurred counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses (including
counsel fees and disbursements) and losses resulting from the Trustee’s gross
negligence, fraud or willful misconduct. Promptly after the receipt by the
Trustee of notice of demand or claim or the commencement of any action, suit or
proceeding, pursuant to which the Trustee intends to seek indemnification under
this Section 2(b), it shall notify the Corporation in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Trustee shall have the
right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Corporation
with respect to the selection of counsel, which consent shall not be
unreasonably withheld; and provided further that the Corporation shall not be
obligated to pay or reimburse more than one separate counsel. The Trustee may
not agree to settle any Indemnified Claim without the prior written consent of
the Corporation, which such consent shall not be unreasonably withheld. The
Corporation may participate in such action with its own counsel;

 

3



--------------------------------------------------------------------------------

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Corporation pursuant to Sections
1(i) through 1(j) hereof. The Corporation shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering. The Trustee shall refund to the Corporation the monthly fee (on a
pro rata basis) with respect to any period after the liquidation of the Trust
Account. The Corporation shall not be responsible for any other fees or charges
of the Trustee except as set forth in this Section 2(c) and as may be provided
in Section 2(b) hereof;

(d) In connection with any vote of the Corporation’s stockholders regarding a
merger, share exchange, asset acquisition, stock purchase, reorganization,
recapitalization or other similar business combination involving the Corporation
and one or more businesses (a “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

(e) Provide the Underwriters with a copy of any Termination Letter(s) and/or any
other correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same;

(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

(g) Within four (4) business days after an exercise of the Underwriters’
over-allotment option or such over-allotment option expires, provide the Trustee
with a notice in writing of the total amount of the Deferred Discount, which
shall in no event be less than $6,300,000 (and shall be $7,785,000 if the
Underwriters’ over-allotment option is exercised in full).

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein;

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud, bad faith or
willful misconduct;

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Corporation given as provided herein to do so and the
Corporation shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Corporation to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Corporation shall have delivered a written
revocation of such authority to the Trustee;

 

4



--------------------------------------------------------------------------------

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud,
bad faith or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee with written
notification to the Corporation, which counsel may be the Corporation’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

(g) Verify the accuracy of the information contained in the Registration
Statement;

(h) Provide any assurance that any Business Combination entered into by the
Corporation or any other action taken by the Corporation is as contemplated by
the Registration Statement;

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Corporation documenting the taxes payable by the Corporation, if any, relating
to any interest income earned on the Property;

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Corporation, including, but not limited to, franchise and income
tax obligations, except pursuant to Section 1(j) hereof; or

(k) Verify calculations, qualify or otherwise approve the Corporation’s written
requests for distributions pursuant to Sections 1(i) and 1(j) hereof.

4. Trust Account Waiver. The Trustee shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Corporation under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Corporation and its assets outside the
Trust Account and not against the Property or any monies in the Trust Account.

5. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Corporation that it desires to
resign under this Agreement, the Corporation shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Corporation notifies the
Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Corporation does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

5



--------------------------------------------------------------------------------

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

6. Miscellaneous.

(a) The Corporation and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Corporation and the Trustee will each restrict
access to confidential information relating to such security procedures to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Corporation, including, account names, account numbers, and all
other identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud, bad faith or willful misconduct, the Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the funds.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except
for Section 1(i) hereof (which may not be modified, amended or deleted without
the affirmative vote of sixty five percent (65%) of the then outstanding shares
of Common Stock; provided that no such amendment will affect any Public
Stockholder who has otherwise indicated his election to redeem his shares of
Common Stock in connection with a stockholder vote sought to amend this
Agreement), this Agreement or any provision hereof may only be changed, amended
or modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic or facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

Fax No.: (212) 558-6731

Email: cst_compliance@continentalstock.com

 

6



--------------------------------------------------------------------------------

if to the Corporation, to:

Modern Media Acquisition Corp.

1180 Peachtree Street, N.E., Suite 2400

Atlanta, GA 30309

Attn: Lewis W. Dickey, Jr.

Email: ldickey@modernmediaco.com

in each case, with copies to:

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, GA 30309

Attn: Mark Hanson, Esq.

Fax No.: (404) 581-8330

Email: mlhanson@jonesday.com

and

Macquarie Capital (USA) Inc.

125 West 55th Street, Level 22

New York, NY 10019

Attn: Jin Chun

Fax No.: (212) 231-1717

Email: Jin.Chun@macquarie.com

and

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Attn: Alan Annex, Esq.

Fax No.: (212) 801-6400

Email: annexa@gtlaw.com

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Corporation.

(g) Each of the Corporation and the Trustee hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

7



--------------------------------------------------------------------------------

(h) This Agreement is the joint product of the Trustee and the Corporation and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

(j) Each of the Corporation and the Trustee hereby acknowledges and agrees that
the Underwriters are third party beneficiaries of this Agreement.

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

Continental Stock Transfer & Trust Company, as Trustee By:  

/s/

  Name:     Title:   Modern Media Acquisition Corp. By:  

/s/ Lewis W. Dickey, Jr.

  Name:   Lewis W. Dickey, Jr.   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Corporation]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

 

  Re: Trust Account No.             Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Modern Media Acquisition Corp. (the “Corporation”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of May 17, 2017 (the “Trust
Agreement”), this is to advise you that the Corporation has entered into an
agreement with             (the “Target Business”) to consummate a business
combination with the Target Business (the “Business Combination”) on or
about            ,         . The Corporation shall notify you at least
forty-eight (48) hours in advance of the actual date (or such shorter time
period as you may agree) of the consummation of the Business Combination
(“Consummation Date”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on             ,
and to transfer the proceeds into the above-referenced trust checking account at
JPMorgan Chase Bank, N.A. to the effect that, on the Consummation Date, all of
the funds held in the Trust Account will be immediately available for transfer
to the account or accounts that Macquarie Capital (USA) Inc. (with respect to
the Deferred Discount) and the Corporation shall direct on the Consummation
Date. It is acknowledged and agreed that while the funds are on deposit in the
trust checking account at JPMorgan Chase Bank, N.A. awaiting distribution,
neither the Corporation nor the Underwriters will earn any interest or
dividends.

On the Consummation Date (i) counsel for the Corporation shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Corporation (the “Notification”) and (ii) the
Corporation shall deliver to you (a) [an affidavit] [a certificate] of the Chief
Executive Officer, President, Chief Financial Officer, General Counsel,
Secretary, or other authorized officer of the Corporation, which verifies that
the Business Combination has been approved by a vote of the Corporation’s
stockholders, if a vote is held and (b) joint written instruction signed by the
Corporation and the Underwriters with respect to the transfer of the funds held
in the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Corporation in writing of the same and the Corporation shall direct you as
to whether such funds should remain in the Trust Account and be distributed
after the Consummation Date to the Corporation. Upon the distribution of all the
funds, net of any payments necessary for reasonable and actually incurred
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.

 

A-1



--------------------------------------------------------------------------------

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Corporation, the
funds held in the Trust Account shall be reinvested as provided in Section 1(c)
of the Trust Agreement on the business day immediately following the
Consummation Date as set forth in the notice or as soon thereafter as possible.

 

Very truly yours, Modern Media Acquisition Corp. Inc. By:     Name:   Title:

 

cc: Macquarie Capital (USA) Inc.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Corporation]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Sharmin Carter

 

  Re: Trust Account No.             Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Modern Media Acquisition Corp. (the “Corporation”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of May 17, 2017 (the “Trust
Agreement”), this is to advise you that the Corporation has been unable to
effect a business combination with a Target Business (the “Business
Combination”) within the time frame specified in the Corporation’s Second
Amended and Restated Certificate of Incorporation (as may be amended, modified
or restated) and as described in the Corporation’s Registration Statement and
related Prospectus with regards to the Offering. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on                 ,
                          and to transfer the total proceeds into the trust
checking account at JPMorgan Chase Bank, N.A. to await distribution to the
Public Stockholders. The Corporation has selected            ,             , as
the record date for the purpose of determining the Public Stockholders entitled
to receive their share of the liquidation proceeds. You agree to be the Paying
Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Corporation’s Public Stockholders in
accordance with the terms of the Trust Agreement and the Corporation’s Second
Amended and Restated Certificate of Incorporation. Upon the distribution of all
the funds, your obligations under the Trust Agreement shall be terminated,
except to the extent otherwise provided in Section 1(j) of the Trust Agreement.

 

Very truly yours, Modern Media Acquisition Corp. Inc. By:     Name:   Title:

 

cc: Macquarie Capital (USA) Inc.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Corporation]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Sharmin Carter and Fran Wolf

 

Re: Trust Account No.            Tax Payment Withdrawal Instruction

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Modern Media Acquisition Corp. (the “Corporation”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of May 17, 2017 (the “Trust
Agreement”), the Corporation hereby requests that you deliver to the Corporation
$            of the interest income earned on the Property as of the date
hereof. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

The Corporation requests such funds to pay for the tax obligations as set forth
on the attached tax return or tax statement. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the
Corporation’s operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours, Modern Media Acquisition Corp. Inc. By:     Name:   Title:

 

cc: Macquarie Capital (USA) Inc.

 

C-1